10 N.Y.2d 857 (1961)
In the Matter of the Claim of Samuel Coleman, Appellant,
v.
Guide-Kalkhoff-Burr, Inc., et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued October 9, 1961.
Decided October 19, 1961.
Samuel Suckow for appellant.
Anne M. Powell and Joseph Dean Edwards for Guide-Kalkhoff-Burr, Inc., and another, respondents.
No appearance for Workmen's Compensation Board, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Order affirmed, without costs; no opinion.